ORIGINAL                                                   12/16/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: AF 06-0652


                                     AF 06-0652                              FILED
                                                                         DEC 1 6 2020
                                                                      Bowen Greenw000
IN THE MATTER OF APPOINTMENTS TO                                    Clerk of Supreme Court
                                                                    state     of Montan a
THE UNIFORM DISTRICT COURT RULES                                 ORDER
COMMISSION



      The term ofthe Honorable Amy Eddy as chair ofthe Uniform District Court Rules
has expired. The Court thanks Judge Eddy for her service on the Commission and to the
people of Montana.
      Judge Eddy has agreed to be reappointed as chair ofthe Commission.
      IT IS HEREBY ORDERED that the Honorable Amy Eddy is hereby reappointed as
chair ofthe Commission, for a term ending October 1, 2024.
      The Clerk is directed to provide copies of this Order to the Honorable Amy Eddy,
all members of the Uniform District Court Rules Commission, and the State Bar of
Montana.
      DATED this 1 / day of December, 2020.




                                                             Chief Justice
2